PER CURIAM.
 By this appeal a legatee who was. a daughter of the decedent seeks reversal of an order of the county judge’s court of Dade County denying her petition for-*311revocation of probate of the decedent’s will. The contention presented by the appellant is that the will was not properly executed. The findings of the county judge that the will was properly signed by the testator, attested and published, are amply supported by the evidence. Under the established rule that such a decision of a probate court will not be disturbed on appeal unless the legal effect of the evidence has been misapprehended or there is a lack of evidence to support the findings, we conclude that no reversible error has been made to appear. See Gair v. Lockhart, Fla. 1950, 45 So.2d 193; Skelton v. Davis, Fla.App.1961, 133 So.2d 432, 89 A.L.R.2d 1114; In re Winans’ Estate, Fla.App.1961, 133 So.2d 473.
Accordingly, the judgment appealed from is affirmed.
Affirmed.